Title: Abigail Adams to John Adams, 9 December 1796
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy December 9th 1796
          
          Captain Beal who is always attentive to the post office for me in your absence, brought Me on the Evening of the Seventh your Letter written at Stratford Novbr 27th, which is the only line which has yet reachd me; I fear you sufferd from the cold on the journey, for it has been unusually so, for the Season. the continuence of it, has frozen the Ground very deep. I fear we shall not be able to have our Hill ploughd this Winter. our people get Seaweed and wood. Vesey will remain with me only untill the last of Feb’ry. mr Bass is gone to capt Beals for Six Months. very fortunately there was an opening for him there, Tim having left them.
          I am of your mind, that prices must fall Genll Lincoln who dinned with Me with his Daughter Polly otis Lincoln last Saturday, on their return from Boston, told me he had not heard such a cry for money,

amongst the merchants for a long time, that he thought there must be some failures. He mentiond having lately made a purchase in Hingham accidently at a vendue, of a House Barns out houses &c said he had no thoughts of its being Struck off to him, but that it would prevent his building, which he was about to Do for his Daughter in Law who was with him— the House & place he purchased was the one next to that of Dr Herseys & was formerly own’d by the Drs Brother, a Double House lately put in good repair with two Barns one quite new & an excellent Garden full of fruit Trees with Eleven acres of Land for four Hundred & 50 pounds. he observed that he could not build the House for that Money.
          The Electors all arrived in Boston the Day before the Election and met, in the Eve their great difficulty was respecting a Vice President. they could not agree untill near Evening on the 7th you will see they were unanimous for President, 13. for Princkny 2 for Gov Johnstone of N C, 1 for Mr Elsworth. I am very glad that they were all in season, as it removes one Source of clamour, & the G——r might as well have let his Name have stood, as recorded his own imbecility by erasing it. we are told that the votes of Vermont will not be legal. we had the Same report respecting Georgia. I cannot believe untill I see it that the old Chief Justice will give his vote against you. I yesterday had the Washington paper of Novbr 16th there is a peice in it, dated Virginna addrest to the Electors of that state. it is a recital of the services you have been rendering Your Country for 30 years back. it is written with a warmth a zeal and an affectionate remembrance of them, beyond any other publication which I have seen.
          Beals says that Adets Note Does not make any great impression in Boston, that it is considerd as a mere Electionering Scheme. there is however mischief enough in it. I believe this as critical a juncture as any our Country has seen. John Bull will have enough to Do, to take care of his own Calves. he may make Love to us, but we know what value to place upon it. we understand matchs of convenience as well as Adets Chrocodile tricks. with England the questions
          
            To Be, or not to Be?
          
          is a very Solemn one, and Parson West will be looking for the completition of the Prophesy according to his interpretation. If a very Serious allam, had not taken place, a Mission of so much pomp would never have been addrest to the Directory.
          I have not yet, a Letter from N york. I hope you will give me some

infomation respecting mrs smith and Family as I have not had a line from her for a long time.
          Mrs Brisler and Family were well yesterday.
          Yours as ever
          
            Abigail Adams
          
        